It is my privilege to participate in the general debate in the year in which we mark the seventieth anniversary of the establishment of the United Nations, the twentieth anniversary of the Beijing Conference, a decade and a half since the adoption of the Millennium Declaration (resolution 55/2) and a decade since the 2005 World Summit.
Since 1945 and the end of the devastating war that took the lives of more than 50 million people,

the United Nations, firmly committed to promoting freedom from want and fear, has established itself as a determined and driving force behind the international community and positive changes in the world. Critics of the United Nations mission say we live in a world in which conflicts in many regions are perpetuating and affecting the lives of millions while new conflicts emerge and affect the lives of millions more; a world where arms proliferation jeopardizes innocent lives and undermines economic development; a world of extreme poverty, lacking a collective will to agree on the issues affecting us all, such as climate change. We live in a world with tens of millions of refugees and displaced persons.
Despite all of that, I do not think that the United Nations has failed in its mission. On the contrary, it has resolved or mitigated difficult situations and issues that no one could handle alone, and it continues to do so. That is why we gather regularly here in New York to discuss and develop instruments that demonstrate how the United Nations can better cope with various existing and emerging challenges. The failures do not fall only on our Organization, but predominantly on Member States, due to a lack of political will, and sometimes courage, to take bold but essential decisions.
Our common efforts with regard to human rights should focus on reinforcing the system that guarantees human rights both individually and collectively. We should support endeavours aimed at ensuring the protection of human rights as the essence of the strategies and operational activities of the United Nations. What we need for the present and for the future is for the United Nations to continue to exercise its global leadership role for the benefit of mankind. In that context it is encouraging that the Member States decided to give a greater role to the General Assembly in the upcoming election of the next Secretary-General. Given the fact that no Secretary-General has ever been elected from the Group of Eastern European States, we stand firmly in support of our Group’s request in that regard.
The Republic of Macedonia remains a staunch supporter of multilateralism with the United Nations at its heart, and believes in the benefits of multilateralism to the world. It remains the core principle of our foreign policy.
While we live in an era of unprecedented technology, with immense innovations that make our lives easier and with examples of the dedication of the scientific
community, such as the work on the Ebola vaccine that brought hope and a possible cure, humankind is still confronted with issues that threaten international peace and stability. They threaten our development and prosperity, and they threaten our future.
In this ever more globalized world, where today’s news is already in the past, where no one individual is isolated from the problems of the others, we need a bold shift in our policies. To resolve problems, the policies of commitment, cooperation and wisdom should be our common choice, with a proactive approach and maximum engagement. High moral standards must be the main pillars that articulate a new world reality. In their essence they embody freedom and human rights and solidarity for humankind. The United Nations must continue with this principle in mind: to protect democracy.
Those standards must remain at the heart of our new policies today, and we must keep this solidarity in mind. That is essential. The past 70 years of United Nations experience have led us to understand that all Member States must be committed to the process of United Nations reform. The future world should be multipolar and avoid the senseless wars that have caused so many nations to suffer. We should face reality and prepare the future for the coming generations.
The region of South-East Europe is now entering a phase of positive development, and, in general, national and regional primary objectives have been fulfilled or are within reach. Despite that progress, it is clear that certain longstanding unresolved or partially resolved bilateral issues are negatively affecting our present and on our near future. The Republic of Macedonia is facing an open dispute that has become a serious obstacle to our integration in international organizations. That dispute presents an obstacle to progress in building capacity aimed at preventing breakdowns in stability in times of great global stress.
Our region faces two key strategic and global challenges. The first is the refugee and migrant crisis, and the second and more dangerous one concerns the aspirations of the Islamic State in Iraq and the Sham (ISIS) to penetrate to a greater extent into Europe, which brings with it a more serious danger to European economies and to sustainable development. Even worse, the ISIS agenda is to destroy societies that are based on universal values and principles protected by the United Nations.
15-29816 5/45

A/70/PV.25 02/10/2015
Today, not just my country, but the whole of the Balkans and Europe are faced with thousands of refugees — children, women, elderly people and entire families who are fleeing the bloodshed in their home countries. Since the beginning of 2015, nearly 200,000 people, mainly Syrians, have transited through the Republic of Macedonia. Syria’s neighbours Lebanon, Turkey and Jordan are also heavily affected. The first signs of that heavy social burden are now being felt in the Balkan countries, whose economies cannot cope with the situation on their own.
For our part, we will do everything in our power to help those people who have needs and people who seek peace and cherish the hope for safe travel and for a safe and decent life. Regardless of the economic and sustainability aspects, we are trying to help them by overcoming certain weaknesses in the established system, with a strong commitment to contributing to the creation of positive solutions for the people based on their needs. However, we cannot do the job alone. The problem requires stronger engagement from the European Union in cooperation with the Balkan countries. Such a commitment would also be quite significant for the enhancement of cooperation on other practical levels.
In that manner, the challenge we face will have some positive effects. Besides helping the people in need, it will also mean significant improvements in standards in the Balkan countries and the implementation of European values and approaches through cooperation on solutions. What is also crucial — indeed the only way to resolve the refugee crisis — is for Europe to urgently address the main reason for their suffering — in this case, the Syrian conflict. The existing differences with regard to solutions must be put aside. We need unity and a concerted United Nations and Security Council position, such as, for example, that which achieved positive results in the agreement on the elimination of Syria’s chemical weapons, a situation in which diplomacy accomplished a great victory.
The situation in the Middle East is growing worse. The appearance of ISIS has worsened the situation even more. The security situation, aggravated by the presence of foreign fighters, has brought a new challenge for us in dealing with religious intolerance and extreme hatred. ISIS is not a threat only to the Middle East but is a global threat to which no country is immune, especially the countries of South-East Europe, where there is a bigger risk of greater penetration by ISIS and of greater
influence on the population. Those facts can have very serious consequences, leading to the destabilization of multi-ethnic societies. That is why peace in the Middle East in particular is an issue of the utmost importance. The P5+1 agreement with Iran is a positive development for the region, since it serves as a model that could be followed for the situation in Syria.
We need to pursue a policy of prevention, which is precisely what we have been discussing in the United Nations and in our region. That is why, through the joint efforts of the United Nations in the collective security area, especially the security services within the region, we must prevent the manifestation of extremism in the region by heading off isolated conflicts or efforts to destabilize the region. Actions to repress the core ISIS forces are a positive step forward. But we must also continue to address the populations in the region, based on social inclusion and the values of the United Nations, because extremist groups target them for recruitment.
South-East Europe must tighten its security arrangements and move forward to solve outstanding questions in accordance with the principles of the United Nations. That strategic effort must be an urgent priority for the United Nations. The Republic of Macedonia remains a positive, instructive actor, seeking to make a positive contribution to good neighbourly relations and regional cooperation in ways that unite cooperation with security. This year, our country is serving as the President of the Central European Initiative, and we are focusing on promoting regional interconnections and the development of infrastructure connections.
The main strategic and foreign policy priority of the Republic of Macedonia remains our membership in the European Union and in NATO. All reforms undertaken in the country bear that goal in mind. All problems are being resolved in that spirit. Despite the challenges we face, allow me to stress that we expect no obstacles on our path to the North Atlantic community.
One unanswered question relating to the permanent stability of our region that directly influences my country and remains on the United Nations agenda is the difference we have with Greece on the name of my country, that is, the difference we have with regard to our constitutional name, the Republic of Macedonia. Resolving that issue with our neighbour is a priority that should be pursued in accordance with the relevant United Nations resolutions and international law, which are defined. We seek discussions on a mutually agreed solution.
6/45 15-29816

02/10/2015 A/70/PV.25
Our position is clear. There is the reality that we are Macedonians, that we speak the Macedonian language and that we live in a country whose constitutional name is the Republic of Macedonia. International law must be abided by all and in all cases, not just in certain cases. That is why the decision of the International Court of Justice, handed down in favour of my country, must be respected by all Members of the Organization, precisely because the Court was founded by the United Nations and must be seen as a guarantor of the execution of the law and the bilateral agreements concluded under the auspices of the United Nations. Otherwise, trust in the United Nations will fall and sceptics who attack the validity of the Organization will gain strength.
In the 25 years since gaining independence, my country, the Republic of Macedonia, has seen a transformation of its region and of Europe. The impression has arisen, unfortunately, both in my country and elsewhere, that the United Nations is resisting dealing with our problem and is even an obstacle to progress on that and other issues in my country. Such an approach by the international community can set precedents and can, unfortunately, be easily manipulated to cause broad instability. Serious commitment is required if Greece is going to be motivated to improve its performance on the issue. Its inertia stems, at least partly, from its economic problems.
The international community’s failure to focus on my country has allowed key players to give minimum priority to the issue. As two friendly nations that, except for this issue, do not have any other problems with each other, we have to find a solution. We must respect and talk to each other and cooperate with each other in a positive spirit of friendship and cooperation with all countries in the region. My country will work towards that end, both for its own sake and for the sake of the region.
As we have done before, I would like to call upon the new Government in Greece, in the spirit of the good-neighbourly relations, to resolve this issue as neighbours, respecting the 1995 Interim Accord between Greece and the former Yugoslav Republic of Macedonia, which is the cornerstone of our relations. The Accord is an agreement made under the auspices of the United Nations, and it by now should have brought about a resolution of the dispute, not its postponement. We have recently developed a new approach that should take us forward and create a positive climate
for resolving the issue. I hope that that approach will be pursued with the new Greek Government and that prejudices can be overcome.
Today’s generation of politicians should use the Accord, which was created 24 years ago as a purely political instrument and a road map. We need to move towards a commonly agreed solution supported by the citizens of both countries, which, while helping the Republic of Macedonia to move forward, will be a positive step for Greece and contribute to the positive atmosphere in the region. Such a solution will strengthen the region, so that it can deal with the challenges posed by radical elements and provide a better response to humanitarian crises.
We seek a permanent resolution of the issue, one that opens economic possibilities in the form of increased investment in our countries and the region. We must expand our ambitions to include large-scale infrastructure projects that involve the efforts of several countries and that will lead to growth in the economies of all countries in the region and the creation of tens of thousands of new jobs. Similarly, we will move forward on the strategic goal of lowering unemployment in our country, which has been a fundamental goal in my political life.
Many of us have had great economic successes in the past year. Although I may not sound humble in saying so, my country is one of the economic surprises of the past few years. We have attracted a lot of investment, including investments in large-scale projects, which has accelerated the economic progress of our citizens, developed education and improved standards in almost every sphere, which will naturally benefit the country and the region.
I would reiterate once again here, from this rostrum, as we invoke the purposes and principles of the United Nations, that it is incumbent on my country and our neighbour to the south to make full use of international law and justice so as to responsibly resolve the outstanding issue between us. As we try to overcome the issue for the sake of European values and our common future, the positions of both our countries must nevertheless be respected.
In this anniversary year, under the leadership of President Lykketoft, the General Assembly will address issues of critical importance for all of us. I would like to emphasize our support for him and wish him every success. The Republic of Macedonia will
15-29816 7/45

A/70/PV.25 02/10/2015
continue to work together with all States Members of the United Nations to strengthen international peace and security, promote human rights and achieve the global development goals.
Finally, I would like to express our gratitude for the Secretary-General’s leadership and tireless efforts aimed at taking our Organization forward.
